Citation Nr: 0736726	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for gout, to include gouty 
arthritis.


REPRESENTATION

Veteran represented by:	R. W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for gout, including gouty 
arthritis.  In July 2005 the Board affirmed the denial.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims which, in an Order dated August 24, 2006, 
granted a Joint Motion for Remand.  In November 2006, the 
Board remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is again necessary to comply with 
prior remand instructions and the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).



In this case, the veteran contends that he developed symptoms 
of gout, or gouty arthritis, after his service separation 
examination in September 1966 but before his discharge in 
January 1967.  In support of his contention, the veteran has 
submitted statements from his mother and a fellow serviceman, 
stating that the veteran walked with a limp.

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to gout, a joint 
disorder, or any impairment of the lower extremities.

The veteran submitted records from his family physician 
purporting to show that he was treated for gout on April 25, 
1967.  However, the handwritten notation "For GouT" is 
clearly in the veteran's handwriting, as the "u" and the 
"T" are virtually identical to those provided on written 
correspondence from the veteran.  Thus, 
such notation is not credible evidence showing treatment for 
gout at that time.  Moreover, the entry dated April 25, 1967, 
upon close scrutiny, appears to state "FB upper lid rt".  
Such indicates treatment for a foreign body in the right eye.  
An entry dated in August 1968 noted he dropped something on 
his right foot and that he had toe pain.  Corresponding 
records from Berwick Hospital at that time show elevated uric 
acid level and the normal x-ray of the right ankle.  However, 
a handwritten notation noted the veteran had a chip fracture 
of the right toe.  Private reports from Dr. Alley confirm the 
fracture diagnosis.

With regard to the April 25, 1967 treatment entry, the 
veteran contacted that physician who stated that the veteran 
advised him that he treated the veteran in April 1967 for 
gout with Naprosyn.  The physician stated that he did not 
have records of such treatment, but that such would be 
appropriate treatment.  The Board notes that Naprosyn was not 
medically available for prescription until the 1970's.  See 
generally, U.S. v. Keplinger, 776 F.2d 678, 691 (C.A.7 (Ill.) 
1985).  Thus, the veteran's recollection on this point is not 
reliable.  

Clinical records purportedly from a physician who began 
treating him in 1969 indicate that he was treated for gout in 
the left foot in June 1969.

In a May 2007 addendum, the VA examiner noted that there was 
no report of pain in the knees at separation and opined that 
there was no nexus between service and the claimed bilateral 
knee condition.  He added that there was no documented 
clinical evidence of gouty arthritis in service and thus no 
relationship of gouty arthritis to service.  The examiner, 
however, did not provide an opinion as to whether the gouty 
arthritis had its onset within one year after separation, as 
requested in the prior remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (Board errs in failing to 
return a VA examination report as inadequate where the orders 
in a prior Board remand were not complied with.)

Thereafter, in a July 2007 letter, the veteran's private 
physician stated that, although it would be difficult to 
answer why a physician in 1968 would order a uric acid 
workup, he believed that it was ordered as part of an 
evaluation of gouty arthritis.  He added that the fact that 
the veteran's uric acid was noted to be elevated in 
retrospect would confirm that the veteran had gouty arthritis 
at that time, and also noted that the level was well over two 
times normal.  He then opined that it is at least as likely 
as not that the veteran's complaints of foot pain shortly 
after separation as recounted by the veteran, his mother, and 
the friend would certainly be associated with gouty arthritis 
that was diagnosed in 1968.  He concluded that the veteran 
did indeed suffer from gouty arthritis in 1968.

However, this opinion was based, in part, upon the contention 
that the veteran suffered from a gouty attack shortly after 
service, and that the 1967 note showed treatment for gout.  
As noted above, however, the April 1967 entry does not reveal 
treatment for gout.  Moreover, the opinion fails to take into 
consideration that the veteran's first documented complaints 
of foot pain in August 1968 were actually made following a 
trauma to the foot with fracture of the right great toe, and 
that the actual diagnosis of gout is not noted until 1969.  
For this reason, the Board finds that remand to obtain the 
opinion requested in the prior remand, as to whether the 
veteran's gout manifested within one year following his 
discharge from service, is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to 
a rheumatologist for review.  The 
physician is asked to review the claims 
file, including medical and lay evidence, 
and provide an opinion on whether it is 
more likely, less likely, or at least as 
likely as not, that the veteran suffered 
from gouty arthritis during service or 
within one year following his January 1967 
separation from service.  A rationale for 
the opinion should be provided.  If the 
physician finds that an examination of the 
veteran is needed to render an opinion, 
such should be authorized.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



